DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,549,754 and over claims 1-18 of U.S. Patent No. 10,667,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all the limitations of the current claims and thus anticipate the current claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McDonald et al., (hereinafter 'McDonald', U.S. Pat. 7,150,747).
Regarding claim 1, McDonald teaches an electrosurgical system for resecting tissue (surgical system 100, surgical device 110 in Fig. 1, also see Figs. 2-8A), comprising: an elongated probe (electroblade 114) comprising an outer sleeve (outer tube 510, middle tube 610) and an inner sleeve (inner tube 710) with a tissue extraction lumen (aspiration lumen 728, opening 730), wherein the inner sleeve (710) is movably disposed within a lumen of the outer sleeve (col. 5, ll. 46-50; col. 8, ll. 1-13); and an RF source (generator 140) and controller (control box 120, motor drive unit (MDU) 112) operatively connected to the elongated probe (Fig. 1); wherein the inner sleeve (710) includes an electrode disposed proximate a distal end of the inner sleeve (see col. 6, ll. 50-60, for inner tube 710 is not covered by an insulating layer, and a distal portion serves as an electrode; see col. 7, ll. 44-49, for edge 810 of inner tube 710 which provides an edge for mechanical cutting and electrosurgery; col. 8, ll. 14-24), the electrode 
Regarding claim 4, McDonald further discloses wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are operable in a coagulation mode configured to coagulate tissue with the electrode (col. 9, ll. 52-55, “A three-fourths-closed position exposes additional surface area of inner tube 710 to provide a greater area, for example, for coagulation, and still provides a one-fourth opening for aspiration”; col. 9, line 58- col. 10, line 3). 
 Regarding claim 5, McDonald further discloses wherein the coagulation mode is configured to coagulate tissue with the electrode when the inner sleeve is locked in the intermediate position (col. 9, ll. 52-55, “A three-fourths-closed position exposes additional surface area of inner tube 710 to provide a greater area, for example, for coagulation, and still provides a one-fourth opening for aspiration”). 
Regarding claim 6, McDonald further discloses wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are configured to provide different RF parameters to the electrode for resecting the targeted tissue than for coagulating the targeted tissue (col. 7, ll. 33-67; col. 8, ll. 1-13; see col. 9, ll. 44-65 for coagulation; col. 10, ll. 17-28; As broadly claimed, the generator 140 and control box 120/MDU 112 are configured to provide various RF parameters, such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power, wherein RF parameters provided to the electrode ‘edge’ 810 are capable of being set to 
Regarding claim 7, McDonald further discloses (Figs. 1-8C) wherein a leading edge of the electrode (edge 810) is exposed when the inner sleeve (inner tube 710) is locked in the intermediate position (col. 9, ll. 52-55, “A three-fourths-closed position exposes additional surface area of inner tube 710 to provide a greater area, for example, for coagulation, and still provides a one-fourth opening for aspiration”); wherein the leading edge (edge 810) of the electrode is configured to resect tissue when the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) provide a first set of RF parameters to the elongated probe (see col. 7, ll. 60-67, for scissor-like cutting action to cut tissue; col. 10, ll. 17-28; as broadly claimed, edge 810 is configured to resect tissue regardless of the RF parameters); wherein the leading edge (edge 810) of the electrode is configured to coagulate tissue when the RF source (140) and controller (120, 112) provide a second set of RF parameters different from the first set of RF parameters to the elongated probe (col. 7, ll. 33-59; col. 8, ll. 1-13; also see col. 9, ll. 44-65 for coagulation; col. 10, ll. 17-28; As broadly claimed, the generator 140 and control box 120/MDU 112 are configured to provide various RF parameters, such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power, wherein a first set of RF parameters may be set to zero and edge 810 is configured to resect tissue via mechanical cutting). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8-9, 11-15, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDonald in view of Schmitz et al., (hereinafter ‘Schmitz’, U.S. PGPub. No. 2008/0103504).
Regarding claim 2, McDonald discloses all of the limitations of the electrosurgical system according to claim 1, including wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are operable in a resecting mode (see col. 7, ll. 60-67, for scissor-like cutting action to cut tissue; col. 10, ll. 17-28; as broadly claimed, edge 810 is configured to resect tissue). McDonald further discloses wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are operable to provide various RF parameters, “such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power” (col. 10, ll. 22-24), however McDonald is silent regarding wherein the RF source and controller are operable in a resecting mode configured to ignite plasma along an exposed leading edge of the electrode. 
However, in the same field of endeavor, Schmitz teaches a similar electrosurgical system (percutaneous tissue removal device 30 in Figs. 3A-3B) including a cannula/needle shaft (32) having a window (36) configured for the advancement and retraction of a cutting member (31) to cut tissue ([0072]). The cutting member (31) may comprise any suitable RF electrode ([0076]) and “[a]ny of a number of different ranges of radio frequency may be applied to cutting member 31” ([0076]). In some embodiments, “cutting member 31 and return electrode 31' may form a bipolar electrosurgical cutting device… [or] cutting member 31 may comprise a monopolar electrosurgical device” ([0074]). Schmitz teaches, “in various embodiments, RF current may be delivered directly into conductive tissue or may be delivered to a conductive medium, such as saline or Lactate Ringers solution, which may in some 
Regarding claim 3, McDonald in view of Schmitz teach all of the limitation of the electrosurgical system according to claim 2. McDonald further discloses (Figs. 1-8C) the inner sleeve (710) in moveable across the tissue receiving window (col. 8, ll. 1-13, inner tube assembly 700 can be rotated continuously or intermittently; Figs. 8A-8C). 
 In view of the prior modification of McDonald in view of Schmitz, Schmitz teaches wherein the resecting mode is configured to ignite plasma along the exposed leading edge of the electrode when the inner sleeve is moving across the tissue receiving window ([0076]). See rejection of claim 2 above for same obviousness rationale. 
Regarding independent claim 8, McDonald discloses an electrosurgical system for resecting tissue (surgical system 100, surgical device 110 in Fig. 1, also see Figs. 2-8A), comprising: an elongated probe (electroblade 114) comprising an outer sleeve (outer tube 510, middle tube 610) and an inner sleeve (inner tube 710) with a tissue extraction lumen (aspiration lumen 728, opening 730), wherein the inner sleeve (710) is movably disposed within a lumen of the outer sleeve (col. 5, ll. 46-50; col. 8, ll. 1-13); and an RF source (generator 140) and controller (control box 120, motor drive unit (MDU) 112) operatively connected to the elongated probe (Fig. 1) and configured to operate in at least a first mode and a second mode (col. 10, ll. 17-28; As broadly claimed, the generator 140 and control box 120/MDU 112 are configured to provide various RF parameters, such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power, thereby 
Although McDonald further discloses wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are configured to provide various RF parameters, “such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power” (col. 10, ll. 22-24), McDonald fails to explicitly disclose wherein in the exposed position, operation of the RF source and controller in the first mode generates a plasma along the first polarity electrode for resecting tissue.
However, in the same field of endeavor, Schmitz teaches a similar electrosurgical system (percutaneous tissue removal device 30 in Figs. 3A-3B) including a cannula/needle shaft (32) having a window (36) configured for the advancement and retraction of a cutting member (31) to cut tissue ([0072]). The cutting member (31) may comprise any suitable RF electrode ([0076]) and “[a]ny of a number of different ranges of radio frequency may be applied to cutting member 31” ([0076]). In some embodiments, “cutting member 31 and return electrode 31' may form a bipolar electrosurgical cutting device… [or] cutting member 31 may comprise a monopolar electrosurgical device” ([0074]). Schmitz 
Regarding claim 9, McDonald further discloses wherein the outer sleeve comprises a second polarity electrode (col. 8, ll. 25-26, “a second electrode is defined by exposed distal portion 540 of outer tube 510”). 
Regarding claim 11, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 9. McDonald further discloses (Figs. 1-8C) wherein the outer sleeve (outer tube 510, middle tube 610) includes a distal tip (540, 860), but is silent regarding wherein the distal tip is stainless steel.
However, Schmitz teaches wherein “shaft 32 and cover 38 may be made from any of a number of metals, polymers, ceramics, or composites thereof. Suitable metals, for example, may include but are not limited to stainless steel (303, 304, 316, 316L)” ([0073], Figs. 3A-3B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrosurgical system as taught by McDonald in view of Schmitz to further include wherein the distal tip is stainless steel as taught by Schmitz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,
Regarding claim 12, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 11. In view of the prior combination of McDonald in view of Schmitz, Schmitz teaches wherein an inner surface of the stainless steel distal tip defines the second polarity electrode (see [0073], for stainless steel shaft 32; see Figs. 3A-3B for return electrode 31’ comprising an inner surface of the stainless steel distal tip, [0072]). 
Regarding claim 13, McDonald further discloses wherein a leading edge (edge 810) of the first polarity electrode extends distally of a proximal most extent of the tissue receiving window (opening 550, opening 640) in the exposed position (Figs. 8A-8C). 
Regarding independent claim 14, McDonald discloses an electrosurgical system for resecting tissue (surgical system 100, surgical device 110 in Fig. 1, also see Figs. 2-8A), comprising: an elongated probe (electroblade 114) comprising an outer sleeve (outer tube 510, middle tube 610) and an inner sleeve (inner tube 710) with a tissue extraction lumen (aspiration lumen 728, opening 730), wherein the inner sleeve (710) is movably disposed within a lumen of the outer sleeve (col. 5, ll. 46-50; col. 8, ll. 1-13); and an RF source (generator 140) and controller (control box 120, motor drive unit (MDU) 112) operatively connected to the elongated probe (Fig. 1); wherein the inner sleeve (710) includes an electrode disposed proximate a distal end of the inner sleeve (see col. 6, ll. 50-60, for inner tube 710 is not covered by an insulating layer, and a distal portion serves as an electrode; see col. 7, ll. 44-49, for edge 810 of inner tube 710 which provides an edge for mechanical cutting and electrosurgery; col. 8, ll. 14-24), the electrode (edge 810) being configured for selective resecting and coagulating of targeted tissue (col. 7, ll. 33-67; col. 8, ll. 1-13; col. 9, ll. 44-63; as broadly claimed, inner tube assembly 700 can be selectively rotated thereby providing selective resection and coagulation); wherein the outer sleeve (510, 610) includes a tissue receiving window (opening 550, opening 640) formed proximate a distal end of the outer sleeve (Figs. 8A-8C, most distal end 860), the inner sleeve (710) being movable across the tissue receiving window between window open and window closed positions (col. 8, ll. 1-13; Figs. col. 9, ll. 49-57; 8A-8C); wherein the electrode includes a leading edge and a trailing edge (edge 810). McDonald further 
Although McDonald discloses wherein the RF source (generator 140 in Fig. 1) and controller (control box 120, MDU 112) are configured to provide various RF parameters, “such as, for example, the type and/or shape of the RF waveform, the level of power, the direct current (“DC”) bias, and the duration of the RF power” (col. 10, ll. 22-24), McDonald fails to explicitly disclose wherein when RF energy is applied to the electrode, the leading edge is configured to generate a plasma for resecting tissue. 
However, in the same field of endeavor, Schmitz teaches a similar electrosurgical system (percutaneous tissue removal device 30 in Figs. 3A-3B) including a cannula/needle shaft (32) having a window (36) configured for the advancement and retraction of a cutting member (31) to cut tissue ([0072]). The cutting member (31) may comprise any suitable RF electrode ([0076]) and “[a]ny of a number of different ranges of radio frequency may be applied to cutting member 31” ([0076]). In some embodiments, “cutting member 31 and return electrode 31' may form a bipolar electrosurgical cutting device… [or] cutting member 31 may comprise a monopolar electrosurgical device” ([0074]). Schmitz teaches, “in various embodiments, RF current may be delivered directly into conductive tissue or may be delivered to a conductive medium, such as saline or Lactate Ringers solution, which may in some embodiments be heated or vaporized or converted to plasma that in turn modifies target tissue” ([0076]). It is well known in the art (as can be seen in Schmitz) to provide different ranges of radio frequency in order to treat and modify targeted tissue, including in order to ignite plasma to modify the target tissue ([0076]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrosurgical system as taught by McDonald to include wherein when RF energy is applied to the electrode, the leading edge is configured to generate a plasma for resecting tissue as taught by Schmitz in order to modify the target tissue in a desired manner ([0076]), thereby increasing control and versatility.
Regarding claim 15, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 14. McDonald further discloses (Figs. 1-8C) wherein the a distal portion serves as an electrode; see col. 7, ll. 44-49, for edge 810 of inner tube 710 which provides an edge for mechanical cutting and electrosurgery; col. 8, ll. 14-24). 
Regarding claim 19, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 14. As broadly claimed, McDonald further discloses wherein an electrode surface area of the leading edge is different from an electrode surface area of the trailing edge (see distal rounded portion 750 of edge 810 different from an electrode surface area of the trailing edge 810). 
Regarding claim 20, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 14, but fail to explicitly disclose wherein the leading edge comprises a plurality of projecting edges and a plurality of recessed portions between adjacent projecting edges.
However, in an alternate embodiment, McDonald teaches a similar electrode (edge 1230 of inner tube 1220 surrounding opening 730 in Fig. 12) wherein the leading edge (1230) comprises a plurality of projecting edges and a plurality of recessed portions between adjacent projecting edges (see col. 11, ll. 11-17, for serrated edge 1230). McDonald teaches the “[s]errated edge 1230 is particularly useful in cutting tissue that is described variously as being ligamentous, banded, or rubbery. Other types of edges can be employed to surround opening 730, depending, for example, on the particular application” (col. 11, ll. 15-19). It is well known in the art (as can be seen in McDonald) to provide various leading edges depending on the particular application and intended use of the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrosurgical system as taught by McDonald in view of Schmitz to include wherein the leading edge comprises a plurality of projecting edges and a plurality of recessed portions between adjacent projecting edges as taught by McDonald in order to cut tissue that is described variously as being ligamentous, banded, or rubbery, thereby increasing ease and efficiency of cutting. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDonald in view of Schmitz as applied to claim 15 above, and further in view of Wilson et al., (hereinafter ‘Wilson’, U.S. Pat. 6,312,430).
Regarding claim 16, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 15, but are silent regarding wherein the trailing edge comprises a different material than the leading edge.
However, in the same field of endeavor, Wilson teaches a similar electrosurgical system comprising electrodes (blades 24, 26 in Figs. 16A-16B) formed of first and second blanks (28, 30) with the interior portions having faces (98, 99) attached thereto. The second blade (26) comprises a conductive second blank (30) and has a metal face (99) connected thereto, comprising a different material. It is well known in the art (as can be seen in Wilson) to provide electrodes comprising more than one material in order to provide a desired tissue treatment. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrosurgical system as taught by McDonald in view of Schmitz to include wherein the trailing edge comprises a different material than the leading edge as taught by Wilson in order to provide a desired tissue treatment, thereby increasing control. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide different materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDonald in view of Schmitz as applied to claim 15 above, and further in view of Langberg (hereinafter ‘Langberg’, U.S. Pat. 5,246,438).
Regarding claims 17 and 18, 
However, in the same field of endeavor, Langberg teaches a similar electrosurgical system comprising electrodes (proximal ring electrode 25, distal tip electrode 26 in Fig. 10) mounted or plated on a catheter tube (24). The electrodes (proximal ring electrode 25, distal tip electrode 26 in Fig. 10) “have their metallic surface coated with control coatings 28 and 29” (col. 10, ll. 48-57). The coatings may be a capacitive coating, made from a dielectric, exhibiting a smallest capacitive impedance near the inter-electrode gap (col. 11, ll. 1-12). The coating is utilized in order to accomplish field equalization (col. 11, ll. 7-10), thereby improving radial penetration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electrosurgical system as taught by McDonald in view of Schmitz to include wherein the trailing edge comprises a capacitive coating and wherein the trailing edge comprises a dielectric coating as taught by Langberg in order to accomplish field equalization (col. 11, ll. 7-10), thereby improving radial penetration.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDonald in view of Schmitz as applied to claim 15 above, and further in view of Carlton et al., (hereinafter ‘Carlton’, U.S. PGPub. No. 2008/0281316).
Regarding claim 17, McDonald in view of Schmitz teach all of the limitations of the electrosurgical system according to claim 15, but fail to explicitly disclose wherein the trailing edge comprises a capacitive coating.
However, in the same field of endeavor, Carlton teaches a similar electrosurgical system and method to “manage delivery of RF energy to tissue by controlling surface impedance of active and/or return electrodes (e.g., active and return electrodes 3 and 6 and sealing plates 112 and 122)” ([0036]). Carlton teaches, “the electrodes include a capacitive coating layer on the surface thereof, thereby making the electrodes act as capacitors. When capacitors are exposed to alternating current (e.g., electrosurgical RF energy), capacitors exhibit so-called "capacitive reactance" that is inversely related to the frequency of the electrosurgical RF energy being supplied” ([0036]). In use, “[t]he capacitor's impedance is controlled by adjusting the frequency of the applied RF energy, which allows for direct control over the heat generating capabilities of the capacitor (e.g., electrosurgical electrodes)” ([0037]), thereby increasing .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most pertinent piece of prior art is McDonald (see above). McDonald discloses an electrosurgical system (surgical system 100, surgical device 110 in Fig. 1, also see Figs. 2-8A) comprising an elongated probe (electroblade 114) comprising an outer sleeve (outer tube 510, middle tube 610) and an inner sleeve (inner tube 710) with a tissue extraction lumen (aspiration lumen 728, opening 730), wherein the inner sleeve (710) is movably disposed within a lumen of the outer sleeve (col. 5, ll. 46-50; col. 8, ll. 1-13); and an RF source (generator 140) and controller (control box 120, motor drive unit (MDU) 112) operatively connected to the elongated probe (Fig. 1). McDonald further discloses a first polarity electrode (edge 810 of inner tube 710) and a second polarity electrode (exposed distal portion 540 of outer tube 510) configured to resect and coagulate tissue.
Although McDonald teaches a similar electrosurgical system, the prior art fails to teach all of the limitations of, or render obvious, the claimed system including: “wherein when the first polarity electrode is disposed at a window closed position, application of RF energy between the first polarity electrode and the second polarity electrode causes explosive vaporization of a fluid volume within the lumen of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794